DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 28 June 2022 has been entered; claims 1-21 remain pending.

Response to Arguments
Applicant’s arguments, see Page 13 of the Remarks, filed 28 June 2022, with respect to the rejection of claims 11-13 under 35 USC 112(b) and the rejection of claims 2 and 16-18 under 35 USC over Moriarty have been fully considered and are persuasive.  The rejection of claims 11-13 under 35 USC 112(b) and the rejection of claim 2 under 35 USC over Moriarty have been withdrawn. 
Applicant's arguments, see Pages 13-15 of the Remarks, filed 28 June 2022 have been fully considered but they are not persuasive. Regarding the 103 rejections over Moriarty, the Examiner submits that claims 1 and 3-15 do not require that 5% or less of unreacted pyranine is present. Additionally, WO (‘673) specifically teaches that pyranine should be reacted completely to form the monomer, and this is verified by fluorescence; therefore, all rejections over WO (‘673) have been maintained. Regarding Applicant’s arguments pertaining to “dosing” (all at once) or “maintaining” the dosing of the functionalizing agent, these arguments are not persuasive because if there is an excess of functionalizing agent over even a fraction of the 24 hour reaction time (which is disclosed by both WO (‘673) and Moriarty, the limitations are met. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO
2013/139673), hereinafter “WO (‘673)’.
	With respect to claims 19 and 20, WO (‘673) discloses 8-allyloxy-1,3,6-
pyrenetrisulphonic acid, trisodium salt (Page 39, lines 8-19), which meets the limitations of
Formula (lla) when R = C1-C10 alkyl, and R1 = methylene (C1 alkyl), and M= sodium (Page
12, lines 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/139673), hereinafter “WO (‘673)”.
With respect to claims 1 and 3, WO (‘673) teaches a method of making a composition comprising a functionalized pyranine monomer (Page 38, line 20 through Page 39, line 6), the method comprising providing a starting amount of pyranine in dry DMSO (“a solvent system”), adding an amount of aqueous NaOH (“base”) to the solvent system (now “an aqueous solvent system”), and then dosing to the aqueous solvent system an amount of 4-chloromethyl styrene (“polymerizable functionalizing agent”) to form a reaction mixture, thereby initiating the reaction of the pyranine with the 4-chloromethyl styrene (“polymerizable functionalizing agent”) to functionalize the pyranine molecule with 4-chloromethyl styrene (“polymerizable functionalizing agent”) (Page 38, line 20 through Page 39, line 6), wherein the amount of 4-chloromethyl styrene (“polymerizable functionalizing agent”) is 5.5 g * 1 mol/152.62g = 0.036 mol and the amount of pyranine is 13.1 g * 1 mol/524.37g = 0.025 mol, meeting the limitations of maintaining the dosing of the functionalizing agent to the reaction mixture until the molar amount of functionalizing agent exceeds the molar amount of pyranine. 
WO (‘673) does not specifically teach adding the pyranine to an aqueous solvent system; however, aqueous base is added right after pyranine is added to dry DMSO, which also occurs prior to addition of the functionalizing agent and reaction to obtain functionalized pyranine. It has been held that the order of mixing ingredients is prima facie obvious. See MPEP
2144.04.IV.C. The Examiner additionally notes that a molar excess of the functionalizing agent as compared to the pyranine is also taught by WO (‘673). 
	With respect to claim 2, WO (‘673) teaches that the reaction mixture was stirred for 24 hours and reacted until a droplet of the reaction mix in 10 mL of deionized water showed no green fluorescence, after which the precipitated product is removed via filtration (Page 38, line 20 through Page 39, line 6). It is submitted that this appears to be consistent with “continuing the reaction until at least 95 mol% of the starting pyranine has been functionalized with the functionalizing agent”. One of ordinary skill in the art would have recognized from WO (‘673) both with the addition of a molar excess of functionalizing agent and the measuring the fluorescence of the reaction mixture to ensure no green fluorescence, that the goal was to minimize the amount of unreacted pyranine. Lastly, Page 16, lines 5-8 teaches that a slight excess of the electrophile (functionalizing agent) can be used to ensure complete conversion of pyranine to the desired monomer. For at least these reasons, the limitations of claim 2 are considered to be rendered obvious. 
With respect to claim 4, WO (‘673) teaches that aqueous NaOH (“base”) is added 30 minutes prior to the 4-chloromethyl styrene (“polymerizable functionalizing agent”) (Page 38, line 20 through Page 39, line 6), and therefore does not teach simultaneous addition of base and functionalizing agent. However, there is no evidence that simultaneous addition is critical to the method. It has been held that in general, no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence. In re Tatincloux, 108 USPQ 125.  As discussed above, the Examiner submits that WO (‘673) teaches a molar excess of functionalizing agent as compared to pyranine. 
With respect to claims 5 and 6, each of the base and functionalizing agent are added in one aliquot to the reaction mixture, and therefore continued addition of base after addition of the functionalizing agent and during the reaction is not taught, nor is the rate of dosing of the base and functionalizing agent; however, there does not appear to be any criticality associated with these specific addition details.  WO (‘673) teaches ensuring that pyranine is fully reacted by reacting until a droplet of reaction mixture in deionized water shows no green fluorescence from unreacted pyranine. 
With respect to claim 7, WO (‘673) teaches DMSO, which is miscible with water. 
With respect to claim 8, WO (‘673) teaches a water:DMSO ratio which is less than that which is claimed: 3.5 g (base solution) to 100g DMSO (Page 38, lines 20-21), wherein 3.5/100 is 0.035, which is less than the ratio of 1:20 (1/21, which is 0.048); however, the 3.5/100g ratio is substantially close to that of the instant claims. One of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have the same properties. Titanium Metals Corp., 227 USPQ 773 (CAFC 1985). Additionally, there is no evidence indicating such ration are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	With respect to claim 9, WO (‘673) teaches DMSO in the example of Page 38, line 20 through Page 39, line 6, but also teaches other suitable solvent including methanol (C1 alcohol) (Page 16, lines 10). It would have been obvious to consult the general disclosure of WO (‘673) to determine other appropriate embodiments for the solvent. 
With respect to claim 10, WO (‘673) teaches that the functionalizing agent is 4-chloromethyl styrene, consistent with Formula I when R = H, R1 = -arylC1alkyl-, and x = Cl leaving group. 
With respect to claim 11, WO (‘673) teaches that the sulfonate groups on the pyranine are in trisodium salt form (Page 38, lines 8-10). 
With respect to claim 13, WO (‘673) teaches a monomer consistent with Formula III in the general embodiment (Page 5, lines 1-4). It would have been obvious to consult the general disclosure of WO (‘673) to determine other appropriate embodiments for the optical brightener comonomer. 
With respect to claim 14, WO (‘673) teaches that other comonomers include vinyl alcohol (Page 17, lines 8-12), consistent with the recited formula when R = H and R1 = C1 alkyl. 
With respect to claim 15, WO (‘673) teaches 8-(4-vinylbenzyloxy)-1,3,6-pyrenetrisulfonic acid, trisodium salt (Page 38, lines 17-19). 

Claims 1, 3-7, 9, 10, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moriarty et al. (U.S. Patent # 6312644) in view of WO # 2013/139673, hereinafter “Moriarty” and “WO (‘673)”.
With respect to claims 1, 3, 10, 12, and 15, Moriarty teaches a polymer composition comprising a copolymer of acrylic acid and allyl pyranine, wherein 1 weight % allyl pyranine is added to the polymerization solution and 1 weight% is incorporated into the polymer (Column 12, lines 20-44), wherein the allyl pyranine monomer was synthesized with a yield of greater than 90% (Column 11, lines 44-60).  Allyl pyranine is 8-allyloxy-1,3,6-pyrene trisulfonic acid, trisodium salt (Column 11, lines 45-46). Moriarity teaches adding 5 mmol pyranine to dry DMSO, adding aqueous base, then adding 6 mmol allylchloride to the aqueous solvent system (Column 11, lines 44-60), wherein a molar excess of functionalizing agent allyl chloride is added as compared to pyranine. 
Moriarty does not specifically teach adding the pyranine to an aqueous solvent system; however, aqueous base is added right after pyranine is added to dry DMSO, which also occurs prior to addition of the functionalizing agent and reaction to obtain functionalized pyranine. It has been held that the order of mixing ingredients is prima facie obvious. See MPEP
2144.04.IV.C. The Examiner additionally notes that a molar excess of the functionalizing agent as compared to the pyranine is also taught by Moriarty. 
With respect to claim 4, Moriarty teaches that aqueous NaOH (“base”) is added 20 minutes prior to the allyl chloride (“polymerizable functionalizing agent”) (Column 11, lines 44-60), and therefore does not teach simultaneous addition of base and functionalizing agent. However, there is no evidence that simultaneous addition is critical to the method. It has been held that in general, no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence. In re Tatincloux, 108 USPQ 125.  As discussed above, the Examiner submits that Moriarty teaches a molar excess of functionalizing agent as compared to pyranine. 
With respect to claims 5 and 6, each of the base and functionalizing agent are added in one aliquot to the reaction mixture, and therefore continued addition of base after addition of the functionalizing agent and during the reaction is not taught, nor is the rate of dosing of the base and functionalizing agent; however, there does not appear to be any criticality associated with these specific addition details.  Moriarty in view of WO (‘673) teaches ensuring that pyranine is fully reacted by reacting until a droplet of reaction mixture in deionized water shows no green fluorescence from unreacted pyranine (see Page 38, line 20 through Page 39, line 6 of WO (‘173). 
With respect to claim 7, Morarity in view of WO (‘673) teaches DMSO, which is miscible with water. 
With respect to claim 9, Moriarty in view of WO (‘673) teaches DMSO in Column 11 lines 44-60 of Moriarty and Page 38, line 20 through Page 39, line 6 of WO (‘673), but also teaches other suitable solvent including methanol (C1 alcohol) (see Moriarty: Column 7, lines 10-12, and see WO (‘673): Page 16, lines 10). It would have been obvious to consult the general disclosure of WO (‘673) to determine other appropriate embodiments for the solvent. 
With respect to claim 14, Moriarty in view of WO (‘673) discloses vinyl alcohol monomer (see WO (‘673): Page 17, lines 8-12). 

Allowable Subject Matter
	Claims 16-18 and 21 are allowed, as neither WO (‘673) nor Moriarty teach or suggest the water-soluble polymer composition or method of inhibiting scale as claimed.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        07 October 2022